Exhibit 10.1

 

STATE OF SOUTH CAROLINA

 

 

 

 

EMPLOYMENT AGREEMENT

COUNTY OF RICHLAND

 

 

 

THIS AGREEMENT is entered into this 21st day of July, 2005, between SCBT
Financial Corporation, a corporation organized and existing under the laws of
the State of South Carolina (the “Company”), and Thomas Bouchette (the
“Employee”).

 

WHEREAS, the Company and Sun Bancshares, Inc. contemplate the adoption of an
Agreement and Plan of Merger (the “Plan of Merger”), under which Sun
Bancshares, Inc. will be merged into Company; and

 

WHEREAS, Employee is presently the Chief Executive Officer of Sun Bancshares,
Inc; and

 

WHEREAS,   Company and Employee have agreed that upon the consummation of the
merger (the “Merger”) contemplated by the Plan of Merger between Company and Sun
Bancshares, Inc, Employee shall become an employee of the Company under the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do hereby agree as follows:

 

1.             Employment.   The Company and the Employee contemplate that the
Company will consummate the Merger on or before December 31, 2005.  The Company
agrees to employ Employee and Employee agrees to serve the Company under the
terms and conditions set forth in this Agreement.  In the event that the Merger
has not been consummated on or before March 31, 2006, Employee shall not become
an employee of the Company and the terms of this

 

1

--------------------------------------------------------------------------------


 

Agreement shall be null and void and of no force and effect.

 

2.             Term.   The term of the employment hereunder shall commence upon
the consummation date of the Merger and shall continue until the third
anniversary of the date hereof, unless terminated earlier as provided herein
(the “Term”).  At the end of the Term if Employee continues to be employed by
the Company or one of its affiliates, Employee’s employment shall be at-will and
not subject to the provisions of this Agreement.

 

3.             Position and Responsibilities.   During the period of employment
hereunder, Employee shall serve as President and CEO of Sun Bank, N.A. as long
as Sun Bank, N.A. operates as a separate wholly-owned subsidiary of the Company
and thereafter as Regional President of South Carolina Bank and Trust, N.A. (the
“Bank”), or in such other comparable senior executive office with similar
authority as may be designated by the Board of Directors of the Company or the
Bank or their CEO.  Employee shall have the duties, responsibilities, rights,
power and authority that may be from time to time delegated or assigned to him
by the Boards of Directors of the Company or the Bank or their CEO.  After the
Merger both Sun Bank, N.A. and South Carolina Bank and Trust, N.A. shall be
wholly owned subsidiaries of the Company.  It is anticipated that Sun Bank, N.A.
will be merged into South Carolina Bank and Trust, N.A. within two years after
the Merger.

 

4.             Duties.   During the period of employment hereunder, Employee
shall devote all of his time, attention, skills and efforts to the business of
the Company and the faithful performance of his duties and responsibilities
hereunder.  Employee shall be loyal to the Company and shall refrain from
rendering any business services to any person or entity other than the Company
and its affiliates without the prior written consent of the Company.

 

2

--------------------------------------------------------------------------------


 

5.             Compensation and Benefits.

 

(a)           Annual Base Salary.   During the period of employment hereunder,
the Company shall pay Employee an annual base salary $150,000 per year, subject
to applicable federal and state income and social security tax withholding
requirements.  The Base Salary shall be payable in accordance with the Company’s
customary payroll practices and may be increased upon regular reviews in
accordance with senior management compensation policies and performance of the
Employee.

 

(b)           Reimbursement of Expenses.   The Company shall pay or reimburse
Employee for all reasonable travel and other business related expenses incurred
by him in performing his duties under this Agreement.  Such expenses shall be
appropriately documented and submitted to the Company in accordance with the
Company’s policies and procedures as established from time to time.

 

(c)           Vacation and Sick Leave.   Employee shall be provided with
vacation and sick leave in accordance with the Company’s policies and procedures
for senior executives as established from time to time, in no event less than
four weeks of vacation annually.

 

(d)           Employee Benefit Plans.   During the period of employment
hereunder, Employee shall be entitled to participate in the employee benefit
plans of the Company or its successors or assigns, as presently in effect or as
they may be modified or added to from time to time, to the extent such benefit
plans are provided to other similarly situated senior executive employees and in
accordance with Employee’s performance.

 

(e)           Incentive Bonus Plans.   During the period of employment
hereunder, Employee shall be entitled to participate in the Company’s
incentive-based bonus plans, applicable to his employment position, in
accordance with both the terms and conditions of such plans and the

 

3

--------------------------------------------------------------------------------


 

Company’s policies and procedures as established from time to time.

 

(f)            Other Employment Benefits.   During Employee’s employment with
the Company, Company will pay dues on Employee’s behalf to maintain membership
at Wachesaw Country Club in Murrell’s Inlet, South Carolina.  Company will also
provide Employee an automobile allowance of Seven Hundred Dollars ($700.00) per
month during his employment, a cell phone and other benefits customarily
provided for similarly situated employees.  The parties consider Employee to be
similarly situated with the Bank’s other regional presidents.

 

6.             Termination of Employment.

 

(a)           Termination Upon Death, Disability or For Cause.   The Company
shall have the right to terminate Employee’s employment hereunder upon the death
or Disability (as defined below) of Employee or for Cause (as defined below). If
Employee’s employment is terminated for Cause, the Company shall have no further
obligation to Employee under this Agreement.  If Employee’s employment is
terminated for Disability, Employee shall be entitled only to the disability
benefits provided under the policy of disability insurance provided for all
employees as such policy may be changed from time to time.  Termination for
Disability or for Cause shall be effective immediately or upon such notice to
Employee of such termination as may be determined by the Board of Directors. 
For the purpose of this Agreement:

 

(i)  “Disability” means “disability” (as defined under the Company’s disability
insurance policy maintained for Employee from time to time) suffered by Employee
for a continuous period of at least three months or any impairment of mind or
body that is likely to result in a “disability” of Employee for more than three
(3) months during any twelve (12) month period.

 

(ii)  “Cause” means: (A) the repeated failure of Employee to perform his

 

4

--------------------------------------------------------------------------------


 

responsibilities and duties hereunder after reasonable notice and opportunity to
cure; (B) the commission of an act by Employee constituting dishonesty or fraud
against the Company; (C) the conviction for or the entering of a guilty or no
contest plea with respect to a felony; (D) habitual absenteeism, chronic
alcoholism or any other form of substance abuse; or (E) the commission of an act
by Employee involving gross negligence or moral turpitude that brings the
Company or any of its affiliates into public disrepute or disgrace or causes
material harm to the customer relations, operations or business prospects of the
Company or any of its subsidiaries.

 

(b)           Termination Without Cause.   The Company shall have the right to
terminate Employee’s employment at any time and for any reason subject to the
provisions of this Section 6(b).  In the event that the Company shall terminate
Employee’s employment for any reason during the Term other than as provided in
Section 6(a), the Company shall as its sole obligation hereunder pay Employee
his Base Salary, subject to applicable federal and state income and social
security tax withholding requirements and in accordance with the Company’s
customary payroll practices, for one (1) year following termination. 

 

(c)           Termination by Employee.   Employee shall have the right at any
time voluntarily to terminate his employment, upon thirty (30) days written
notice, in which event Employee shall be entitled only to the Base Salary
through the date of termination.

 

(d)           Noncompete Upon Termination.   Employee acknowledges that he has
entered into a Noncompete Agreement with SCBT Financial Corporation which may be
applicable upon the termination of Employee’s employment in accordance with the
terms of the Noncompete Agreement.  In the event that the Merger has not been
consummated on or before March 31, 2006, the terms of the Noncompete Agreement
shall be null and void and of no force and effect.

 

5

--------------------------------------------------------------------------------


 

7.             General Provisions.

 

(a)           Entire Agreement.   Except for the Noncompete Agreement between
SCBT Financial Corporation and Thomas Bouchette, this Agreement contains the
entire understanding between the parties hereto relating to the employment of
Employee by the Company and supersedes any and all prior employment or
compensation agreements between the Company and Employee.

 

(b)           Assignability.   Neither this Agreement nor any right or interest
hereunder shall be assignable by Employee without the Company’s prior written
consent.

 

(c)           Binding Agreement.   This Agreement shall be binding upon, and
inure to the benefit of, Employee and the Company and their respective
successors and assigns

 

(d)           Amendment of Agreement.   This Agreement may not be amended except
by an instrument in writing signed by the parties hereto.

 

(e)           Severability.   If any provision contained in this Agreement shall
for any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.  If a court
determines that this Agreement or any covenant contained herein is unreasonable,
void or unenforceable, for any reason whatsoever, then in such event the parties
hereto agree that the duration, geographical or other limitation imposed herein
should be such as the court, or jury, as the case may be, determines to be fair
and reasonable, it being the intent of each of the parties hereto to be subject
to an agreement that is necessary for the protection of the legitimate interest
of the Company and its successors or assigns and that is not unduly harsh in
curtailing the legitimate rights of the Employee.

 

6

--------------------------------------------------------------------------------


 

(f)            Notices.   All notices under this Agreement shall be in writing
and shall be deemed effective when delivered in person (with respect to the
Company, to the Company’s President) or when mailed if mailed by certified mail,
return receipt requested.  Notices mailed shall be addressed, in the case of
Employee, to his last known residential address, and in the case of the Company,
to its corporate headquarters, attention of the CEO, or to such other address as
Employee or the Company any designate in writing at the time or from time to
time to the other party in accordance with this Section.

 

(g)           Waiver.   No delay or omission be either party hereto in
exercising any right, power or privilege hereunder shall impair such right,
power or privilege, nor shall any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power of privilege.  The provisions of this Section 7 (g) cannot be
waived except in writing signed by both parties.

 

(h)           Governing Law.   This Agreement has been executed and delivered in
the State of South Carolina, and its validity, interpretation, performance and
enforcement shall be governed by the laws of such state.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above stated.

 

 

 

SCBT FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

Thomas Bouchette

 

7

--------------------------------------------------------------------------------